PER CURIAM.
In this case we are asked to review the decision of this court in case of same title reported in 2 Ariz. 257, 14 Pac. 299. We see no good reason to change the views there expressed. The county is not bound by law to pay these fees; and, to be bound by contract, must assent to it. The board, however, have power to deal with the equities of the case, so forcibly urged upon us, and it rests with them to pay for these services as they see fit. The judgment is affirmed.
Wright, C. J., and Porter and Barnes, JJ., concur.